DETAILED ACTION
The examiner acknowledges the receipt of the reply filed 01/21/2021, in response to the restriction requirement mailed 09/22/2020.
Claims 18-32 were pending. Claims 18-24, 28-29, 33 and 34 have been withdrawn for reasons set forth below.
Claims 25-27 and 30-32 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. ep2017/065122 filed 06/20/2017, which claims the benefit of the priority of European Patent Application No. EP16175397.5 filed 06/21/2011. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 02/12/2019, has been considered by the examiner.
Election/Restrictions
Claims 18-24 and 33-34 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group I or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on without traverse of Group II drawn to a method of treating clinical condition comprising administering an effective amount of the PD-L1 fragment of claim 18 or having the SEQ ID NO: 89. Regarding the species election, applicant further elected cancer for the species election, in the reply filed on 01/21/2021 is acknowledged. The elected species of cancer reads on claims 25-27 and 30-32 and claims 28-29 are withdrawn because these claims do not read on the elected species of cancer.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 25-27 and 30-32 are being examined on the merits in this office action.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 contains the acronym “PD-L1”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., programmed death ligand 1 (PD-L1). The abbreviations can be used thereafter. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 27, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2001/34768 - IDS 02/12/2019  (hereinafter “the ‘768 publication”).
‘768 teaches the peptide fragments of claim 18 and further teaches that the peptides for use in the treatment of disorders such as cancer (p. 21, line 20-21, p. 27, line 3-4, p. 28, line 16-17, p. 29, line 19-30 and p. 35, line 20-22) and that the peptides may be in form of pharmaceutically acceptable salt (p. 120, line 17-18). The peptides of the ‘768 publication consists of the sequence NERTHLVILGAILLCLGVALTFIFRLR (SEQ ID NO: 119), and further teaches that the invention encompasses fragments and variants of these polypeptides (such as, fragments that have at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, or 99% identical to the polypeptide (p. 7, line 10-14).
If the peptide has 80% identity to SEQ ID NO: 119, the peptide will have about 21 amino acids and includes the peptides below:
RTHLVILGAILLCLGVALTFI, therefore X1 is RTHL and X2 is absent
THLVILGAILLCLGVALTFIF, therefore X1 is THL and X2 is F
HLVILGAILLCLGVALTFIFR, therefore X1 is HL and X2 is FR
LVILGAILLCLGVALTFIFRL, therefore X1 is THL and X2 is FRL

If the peptide has 85% identity with SEQ ID NO: 119, the peptide will have 23 amino acids and includes:
NERTHLVILGAILLCLGVALTFI, therefore X1 is NERTHL and X2 is absent. This sequence reads on applicants’ SEQ ID NO: 67
ERTHLVILGAILLCLGVALTFIF, therefore X1 is ERTHL and X2 is F
RTHLVILGAILLCLGVALTFIFR, therefore X1 is RTHL and X2 is FR
THLVILGAILLCLGVALTFIFRL, therefore X1 is THL and X2 is FRL
HLVILGAILLCLGVALTFIFRL, therefore X1 is HL and X2 is FRLR
If the peptide has 90% identity with SEQ ID NO: 119, the peptide has 24 amino acids and includes:
NERTHLVILGAILLCLGVALTFIF, therefore X1 is NERTHL and X2 is F
ERTHLVILGAILLCLGVALTFIFR, therefore X1 is ERTHL and X2 is FR
RTHLVILGAILLCLGVALTFIFRL, therefore X1 is RTHL and X2 is FRL
THLVILGAILLCLGVALTFIFRLR, therefore X1 is THL and X2 is FRLR
The peptides above are all encompassed by the instant formula X'VILGAILLCLGVALTFIX2, thereby satisfying the limitation of claim 25. In addition, these prior art peptides anticipate the instantly claimed peptide. For instance, the peptide NERTHLVILGAILLCLGVALTFI anticipates the instant SEQ ID NO: 67. Furthermore, the peptides would be clearly envisaged from the prior art teaching given that the instant peptides comprise 100% of the prior art SEQ ID NO: 119.
Regarding claim 27, ‘768 teaches that the polypeptides for use to suppress tumors (p. 149, line 17-18, p. 176, line 14-15)  .

Regarding claim 31 and 32, ‘768 teaches that the compositions comprising the polypeptides may be administered in combination with a chemotherapeutic drug such as vincristine, cyclophosphamide, cisplatin, daunombicin, mercaptopurine and chorambucil (p. 315, line 1-27). ‘768 further teaches that the compositions comprising the polypeptides may be administered in combination with cytokines such as , IL2, IL3, IL4, IL5, IL6, IL7, IL10, IL12, IL13, IL15, anti-CD40, CD40L, IFN-gamma and TNF-alpha (p. 315, line 28-32, p. 316, line 1-3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 25-27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2001/34768 – IDS 02/12/2019 (hereinafter “the ‘768 publication”) in view of WO 2013/056716 - IDS 02/12/2019  (hereinafter “the ‘716 publication”).
The teachings of ‘768 are set forth above and incorporated herein by reference.
Even though ‘768 teaches that the peptides are used for the treatment of disorders such as cancer or used to suppress tumors, ‘768 does not explicitly discloses that PD-L1 is expressed in the cancer. In addition, ‘768 does not teach the peptide of SEQ ID NO: 68 as recited in claim 25.
‘716 teaches a composition comprising PD-L1 or peptide fragments thereof that are capable of eliciting immune responses useful in treatment of cancer, (Abstract, claim 11, 43) expressing PD-L1 (Claim 11, 43 and p. 9, line 21-23, p. 20, line 4-9). ‘716 teaches that the composition targets the cancer disease by killing the PD-L1 expressing cancer cells directly and by killing the PD-L1 expressing regulatory cells (p. 3, line 1-4). ‘716 further teaches the peptide PDLong1, which comprises the amino sequence FMTYWHLLNAFTVTVPKDL (p. 67, line 3-4) and further teaches that T2-cells were capable not only to take up, process and present PDLongI (p. 67, line 23-24).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ‘768 and use the PD-L1 peptide fragments, such as PDLongI, for the treatment of cancer with PD-L1 expression as taught by ‘716 because ‘716 teaches that compositions comprising the PD-L1 fragments target the cancer disease by killing the PD-L1 expressing cancer cells directly. An ordinary skilled artisan would have been motivated and would have had a reasonable expectation of success in using the peptides of the 
Regarding claim 27, ‘768 teaches that the polypeptides for use to suppress tumors (p. 51, paragraph 8, line 1-6, p. 60, paragraph 7, line 1-13). Similarly, the ‘716 publication teaches that the composition comprising PD-L1 fragments for treatment of cancer which is a tumor forming cancer (claim 21).
Regarding claim 30, ‘768 teaches that compositions comprising the polypeptides may be administered in combination with TNF family, chemotherapeutic agents, antibiotics, steroidal and non-steroidal anti-inflammatories and that the combinations may be administered either concomitantly, e.g., as an admixture, separately but simultaneously or concurrently or sequentially (p. 120, 8th paragraph, line 13-17). Similarly, ‘716 teaches that the composition may be administered in combination with other cancer treatment such as chemotherapy (p. 31, line 5-10) and that the administration is done sequentially or simultaneously (p. 31, line 18-20).
Regarding claim 31 and 32, ‘768 teaches that the compositions comprising the polypeptides may be administered in combination with a chemotherapeutic drug such as vincristine, cyclophosphamide, cisplatin, daunombicin, mercaptopurine and chorambucil (p. 121, last paragraph, line 1-8). ‘768 further teaches that the compositions comprising the polypeptides may be administered in combination with cytokines such as , IL2, IL3, IL4, IL5, IL6, IL7, IL10, IL12, IL13, IL15, anti-CD40, CD40L, IFN-gamma and TNF-alpha (p. 122, 2nd paragraph, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 25, 31, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, and 20 of copending Application No. 16/081,778 (published as PGPub. US 2020/0299401), (hereinafter “the ‘778 application”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘778 application claim a method for treatment of cancer comprising administering the peptide of sequence FMTYWHLLNAFTVTVPKDL (SEQ ID NO: 32) and an immunomodulatory agent (claim 1). 
The application further recites that the immunomodulatory agent is pembrolizumab or nivolumab (claim 18) and that the peptides are in a composition.
Please note that the instant application recites a method of treating a condition comprising administering a peptide including the peptide of sequence FMTYWHLLNAFTVTVPKDL (SEQ ID NO: 89) (claim 25) and further recites further administering an additional cancer therapy such as pembrolizumab or nivolumab (claim 31-32). Therefore, claims 1, 18 and 20 of the copending application anticipate the instantly rejected claims 25 and 31-32.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 25-27 and 30-32 are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654